Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-21-00055-CV

                                        EX PARTE D.A.P.

                     From the 81st Judicial District Court, Karnes County, Texas
                                Trial Court No. 20-07-00125-CVK
                            Honorable Russell Wilson, Judge Presiding

PER CURIAM

Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: March 3, 2021

JOINT MOTION GRANTED, REVERSED AND RENDERED

           In this restricted appeal, the Texas Department of Public Safety (“the Department”)

challenges an expunction order signed by the trial court on September 15, 2020. The Department

and D.A.P. have filed a joint motion asking us to reverse the expunction order in its entirety and

to render judgment in favor of the Department. The joint motion, which is signed by each party’s

counsel, states the parties have reached an agreement. We grant the motion. The trial court’s

September 15, 2020 expunction order is reversed, and judgment is rendered in favor of the

Department. See TEX. R. APP. P. 42.1(a)(2)(A) (providing an appellate court may render judgment

effectuating the parties’ agreement).

                                                  PER CURIAM